DETAILED ACTION
Introductory Remarks
Applicants are advised that the examiner for this application has changed. All communications should now be directed to Kara Johnson, AU 1632.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 8/18/22 have been received and entered in the application. 
Claims 1-5, and 9-18 are currently pending and examined on the merits. 
Claim 1 is currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Interpretation
With respect to claims 1-5, and 9-18, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of a composition is insufficient to distinguish the structure of the composition from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, “for cryopreserving a mammalian cell”, “wherein the mammalian cell is a mammalian mesenchymal stem cell” and “wherein the mammalian cell is a human adipose mesenchymal stem cell” do not clearly define a structural limitation of the composition. Consequently, these limitations are not considered in analyzing the patentability of the apparatus or composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Saqi et al., Defined serum- and xeno-free cryopreservation of mesenchymal stem cells. Cell and Tissue Banking 16 181-193 (2015) (cited on 892 dated 11/9/21, hereinafter Al-Saqi)., in view of Andreasen et al., US Publication No. 2015/0320031 (hereinafter Andreasen) and Naaldijk et al., Cryopreservation of Human Umbilical cord-derived mesenchymal stem cells in complex sugar based cryoprotective solutions. Journal of Biotechnology Letters, Vol. 4, No. 2 (2013) pp. 95-99 (hereinafter Naaldijk). 
Al-Saqi discloses serum- and xeno-free cryopreservation media for the cryopreservation of MSCs (Abstract). Al-Saqi explains that MSCs are highly useful for therapeutic applications, and that is critical to develop serum-and xeno-free cryopreservation methods (Abstract, Introduction). Al-Saqi discloses cryopreserving adipose-derived MSCs (AMSCs) and bone marrow-derived MSCs (BM-MSCs) in the cryopreservative solution STEM-CELLBANKERTM (Cryopreservation). STEM-CELLBANKERTM is a defined serum and xeno-free solution composed of a saline solution, 10% dimethyl sulfoxide (DMSO), glucose, and dextran (Cryopreservation). AMSCs and BM-MSCs cryopreserved in STEM-CELLBANKERTM demonstrated similar morphology, growth kinetics, phenotype, and differentiation ability as compared to non-cryopreserved cells and cells cryopreserved in DMSO alone. (Cell culture and morphology, Growth kinetics, Phenotype, Differentiation ability, Figs. 1, 3-6). However, AMSCs demonstrated significantly better post-thaw viability when cryopreserved in STEM-CELLBANKERTM as compared to DMSO alone (Viability, Fig. 2). Al-Saqi concludes that STEM-CELLBANKERTM is a safe and effective serum- and xeno-free cryopreservation media (Discussion). 
Al-Saqi does not disclose that the isotonic solution is a lactated Ringer’s solution.
However, Al-Saqi discloses that the composition contains a saline solution. Lactated Ringer’s solution is one of several known saline solutions used in cell biology applications (such as acetated Ringer’s solution, PBS, and Hank’s balanced salt solution). It would have been obvious to one of ordinary skill in the art to select lactated Ringers’ as choosing one of a finite number of identified, predictable saline solutions with a reasonable expectation that the cryopreservation solution could be successfully utilized. 
Al-Saqi does not disclose that the cryopreservative contains trehalose, that the trehalose is present at 2.0-6.0% w/v.
Andreasen discloses cryoprotective solutions containing dextran (Abstract). Andreasen explains that there is a need in the art for cryopreservation solutions containing no or reduced DMSO, to reduce the toxicity of conventional cryopreservatives ([0007]-[0008]). Andreasen discloses a cryopreservative containing dextran and isomaltooligosaccharide ([0066]-[0070], [0087]). The cryoprotectants may be present in the in the composition at 
The cryoprotective solution may supplemented with at least one additional cryoprotectant, such as glucose, trehalose, or DMSO ([0128], claim 28). Andreasen explains that for some applications DMSO in a may be preferred to provide additional protection for fragile cells ([0128]). The DMSO may be present at a concentration of 2% (Table 4). In some embodiments the trehalose may be present in the composition at 2% ([0175]). The cells to be cryopreserved in the solution may be organs, tissues or cells, including MSCs ([0137], claim 31). 
As both Al-Saqi and Andreasen are directed to cryopreservative solutions suitable for MSCs, it would have been obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that the glucose of Al-Saqi could be substituted for the trehalose of Andreasen as a simple substitution of one known disaccharide cryopreservative for another with a reasonable expectation that the cells would be successfully cryopreserved. Further, a skilled artisan would be motivated to use the concentrations disclosed in Andreasen as demonstrated to be successful for the cryopreservation of MSCs., claims 1-5, and 9-18, at the time of invention, are deemed to be obviated by the combination of Al-Saqi and Andreasen. 
The combination does not disclose that the dextran is present at 4.0-7.0% w/v.
Naaldijk discloses methods of cryopreserving MSCs in complex sugar based cryoprotectants (Abstract). Naaldijk discloses preparing cryopreservative solutions containing dextran at concentrations of 5% and 10% (Results, Figs. 2-3). Specifically, Naaldijk discloses combining 10% DMSO with 10% dextran, % hydroxyethyl starch, sorbitol and either 5% or 10% dextran (Results, Figs. 2-3). A skilled artisan would be motivated to use the dextran concentrations disclosed in Naaldijk in the methods of the combination as known concentrations useful for the cryopreservation of MSCs. Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (See MPEP § 2144.05). 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claims 2 and 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness.
Applicant is advised that should claim 4 be found allowable, claims 12 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness.
Applicant is advised that should claim 5 be found allowable, claims 14 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness.
Applicant is advised that should claim 16 be found allowable, claims 17 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See the above sections on claim interpretation and indefiniteness.
Response to Arguments
Applicant’s arguments and amendments dated 8/18 have been fully considered but are moot in part and not persuasive in part due to the new grounds of rejection. To the extent that applicant’s arguments are pertinent to the current grounds of rejection they are responded to below. 
Should claim 1 be found allowable, claims 2 and 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Should claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. 
Applicant argues that claim 12 depends from claim 2, where claim 13 depends from claim 3. Applicant argues that claims 2 and 3 are directed to distinct cell types, a MSC and a hAMSC, such that the claims are distinct (Response p6-7).
Claim 1 from which claims depend contains the preamble “[a] liquid for cryopreserving a mammalian cell”. None of claims 1-3 or 12-13 require a cell as part of the liquid composition. Therefore, the cell and the specific cell types are all intended use limitations. Intended use of a composition is insufficient to distinguish the structure of the composition from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, claims 1 and 2-3 are considered substantial duplicates, and claims 12 and 13 are considered substantial duplicates. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632